Title: To James Madison from Richard Richardson & Co., 26 February 1813
From: Richard Richardson & Co.
To: Madison, James


          
            State of Georgia—City of Savannah Feby: 26th: 1813
          
          The Memorial of Richard Richardson & Co: of the City of Savannah, Merchants, Most respectfully sheweth.
          That your Memorialists are Agents for the Owners of the British Vessels, “The Emperor,” “The Experiment,” and “The Adventurer,” for which passports have been obtained from your Excellency, under the Act of Congress of the Sixth day of July last.
          That the annexed Petition presented to the Judge of this District, will exhibit the Situation of the cargoes on board, the Said Vessels, as well as the impossibility of your Memorialists availing themselves of the priviledges of the passports, unless it Should please your Excellency, to permit your Memorialists to Substitute Cargoes, in the Manner therein Stated.
          That the Said Vessels have been So much injured by the long detention, and foundering in the River St: Marys, at their anchors, that the repairs necessary for the Safe prosecution of their voyages to their respective ports of destination, would exceed any advantages to be derived from the possession of Said passports.
          That the Cargoes on board the Said Vessels, “The Emperor,” and “The Adventurer,” were at the time of Seizure and are now, bona fide Spanish property, which Cargoes have become so much deteriorated as to be of little ⟨value?⟩ to the owners thereof as Your Memorialists have before Stated in the annexed Petition, And to which the attention of your Excellency, is most respectfully requested.
          That Your Memorialists having obtained passports for Said Vessels, are advised, that on application to your Excellency, they would be rendered efficient, by a permission to unlade the present deteriorated Cargoes, and of Substituting others, as if no seizure had have been made within the territorial Sea and waters of the province of East Florida.
          
          That the Said Cargoes from their acknowledged neutral character, never having been subject to condemnation, and Consequently not included in the libels filed against the Said Vessels, your Memorialists cannot conceive it to be otherwise, than just, reasonable, and equitable to be permitted to Substitute other Cargoes, for the exclusive benefit of Said Spanish Owners, to be regulated by the value the Said Cargoes on board were, at the time of Seizure, according to the Contracts of Said Owners, if no interruption had taken place of the then intended voyages.
          That Your Memorialists reposing the utmost Confidence, in the magnanimity And justice of the Executive Department of the United States, will feel Satisfied with its determination; and have only respectfully to Sollicit an early Communication of its pleasure.
          
            R. Richardson & Co.
          
        